Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

DETAILED ACTION
This Office Action is in response to the application 17/618,522 filed on 12/13/2021.
Claims 1-13 have been examined and are pending.  Claim 1 is the only independent claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they 1) have blurred text in FIGs. 1-3 and 2) fail to show text for any of the steps numbered 1-6 in FIG. 4 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claim 12, claim 12 is directed to a computer program per se because the claimed “computer program” is not stored on any device or non-transitory computer-readable storage medium.  See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  The Examiner respectfully suggests that the claim be amended to either “A computer program stored on a non-transitory computer-readable storage medium” or “A computer program stored on a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  
Regarding claim 13, claim 13 is directed to a computer program per se because the claimed “computer readable means” is not stored on any device or non-transitory computer-readable storage medium.  See Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760.  The claim also recites “a program coding means;” Under a recent precedential opinion, the scope of the recited “a program coding means” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable storage medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable storage medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer-readable storage means” or “A computer readable means stored on a computer-readable storage device” to make the claim statutory under 35 USC 101; (emphasis added).  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998.
Regarding claim 1, Padmanabhan discloses a method for executing an instance of a smart contract by a blockchain shared between a plurality of nodes, comprising a first step of serialization in the blockchain of the smart contract and generation of a pointer to the smart contract (Padmanabhan, paragraph 0064, pointer, paragraphs 0083 and 050, index; paragraph 0072, blockchains serialize changes; paragraph 0374, smart contract execution, blockchain; paragraph 0471, smart contract, blockchain);
a second step of generating the instance of the smart contract and a first execution of at least one method of the instance, and comprising the following steps in a cyclic succession (Padmanabhan, paragraphs 0069, 0090, 0129, 0501 iterative processes, cycles; paragraph 0386, smart contract generated, smart contract executed; paragraphs 0261, 0265, and 0374, smart contract generated);
a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance (Padmanabhan, paragraph 0072, 0400, 0416, serialization; paragraph 0425, status files encompasses smart contract transactions; paragraph 0129, 0297, 0297, 0308, 0506, sequentially, sequence);
a fourth step of deserialization in a RAM of a last state of the instance deserializing at least one last status file from the blockchain (Padmanabhan, paragraphs 0374, 0415, 0471, deserialization);
a fifth step of deserialization of the instance valuing a state of the instance according to a last deserialized state (Padmanabhan, paragraphs 0374, 0415, 0471, deserialization; paragraph 0078, blockchain read/writes);
a sixth step comprising a further execution of the at least one method of the instance (Padmanabhan, blockchain read/writes).
Padmanabhan discloses a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance, but does not explicitly disclose a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.
However, in an analogous art, Deaddio discloses a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance (Deaddio, paragraph 0046, internal instance variables that point to state information, paragraph 0221, contract).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Deaddio with the method of Padmanabhan to include a third step of serialization in the blockchain of a plurality of status files, wherein each of the plurality of status files contains a  state defined only by internal variables of the instance at an end of a respective plurality of executions of the at least one method of the instance, wherein the plurality of status files are temporally ordered according to the respective plurality of executions of the instance.
One would have been motivated to provide users with the benefits of relating? nesting for the managing of complex financial instruments (Deaddio: title; paragraph 0053).
Regarding claim 2, Padmanabhan and Deaddio disclose the method according to claim 1.  Deaddio discloses wherein in the each of the plurality of status files only the internal variables affected by a change in the respective plurality of executions of the instance are saved (Deaddio, paragraph 0046, internal instance variables, state information; paragraph 0221, contract). The motivation is the same as that of the claim from which this claim depends.
Regarding claim 3, Padmanabhan and Deaddio disclose the method according to claim 1.  Padmanabhan discloses wherein a position in the blockchain of each status file of the plurality of status files is stored in a table shared by the plurality of nodes  (Padmanabhan, paragraph 0319, 0340, 0341, blockchain, table).
Regarding claim 11, Padmanabhan and Deaddio disclose a computer architectures comprising a plurality of processing nodes, wherein each of the plurality of processing nodes comprises a storage medium, wherein instructions for storing corresponding instructions of the steps of claim 1 are stored in the storage medium (Padmanabhan, paragraphs 0244, 0311, 0368, 0475, computer readable storage media, memory, nodes).
Regarding claim 12, Padmanabhan and Deaddio disclose a computer program, comprising program coding means for carrying out the steps of claim 1, when the computer program is run on a computer (Padmanabhan, paragraphs 0244, 0311, 0368, 0475, computer readable storage media, memory, nodes).
Regarding claim 13, Padmanabhan and Deaddio disclose a computer readable means, comprising a recorded program, wherein the computer readable means comprising a program coding means suitable for carrying out the steps of claim 1, when the recorded program is run on a computer (Padmanabhan, paragraphs 0244, 0311, 0368, 0475, computer readable storage media, memory, nodes).
 
Claim 4 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and further in view of Askeland (US20200159570), filed November 21, 2018.
Regarding claim 4, Padmanabhan and Deaddio disclose the method according to claim 2.
Padmanabhan and Deaddio do not explicitly disclose wherein the internal variables of the deserialization are valued on a request, only when necessary to perform one or more methods of executing the instance to obtain an executed instance.  
However, in an analogous art, Askeland discloses wherein the internal variables of the deserialization are valued on a request, only when necessary to perform one or more methods of executing the instance to obtain an executed instance (Askeland, paragraph 0019, deserializing; paragraph 0025, internal variables, valued encompasses calculated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Askeland with the method of Padmanabhan and Deaddio  to include wherein the internal variables of the deserialization are valued on a request, only when necessary to perform one or more methods of executing the instance to obtain an executed instance.
One would have been motivated to provide users with the benefits of controlling complex processing pipelines (Askeland; paragraph 0001).
Claim 5 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and Askeland (US20200159570), filed November 21, 2018, and further in view of Chinnici (US20030191803), filed April 9, 2002.
Regarding claim 5, Padmanabhan, Deaddio, and Askeland disclose the method according to claim 4.  Padmanabhan discloses deserializing Padmanabhan, paragraph 0072, 0400, 0416, serialization; paragraph 0425, status files encompasses smart contract transactions; paragraph 0129, 0297, 0297, 0308, 0506, sequentially, sequence).  Deaddio discloses internal variables (Deaddio, paragraph 0046, internal instance variables that point to state information, paragraph 0221, contract).  The motivation is the same as that of the claim from which this claim depends.
Padmanabhan, Deaddio, and Askeland do not explicitly disclose comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.  
However, in an analogous art, Chinnici discloses comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance (Chinnici: paragraphs 00174, 0211, recursively deserialize, recursive nature of the deserialize process).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Chinnici with the method of Padmanabhan, Deaddio, and Askeland  to include comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.
One would have been motivated to provide users with the benefits of improved processing of constructing multiple-reference object graphs from encoded messages  (Chinnici: paragraphs 0009-0011).
Claims 6 and 8-10 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and further in view of Yao (WO2019072283), filed November 27, 2018.
Regarding claim 6, Padmanabhan and Deaddio disclose the method according to claim 1.
Padmanabhan discloses wherein a plurality of requests for executing the instance of the smart contract are grouped together and executed serially in a predetermined order (Padmanabhan, paragraph 0170, sequence of standard blocks).
Padmanabhan and Deaddio do not explicitly disclose an arbitrary execution order indicated as a Delta-group, and wherein a node executing the Delta-group presents results of execution in a single bundle of the results and serializes the single bundle of the results in a single blockchain transaction.  
However, in an analogous art, Yao discloses an arbitrary execution order indicated as a Delta-group, and wherein a node executing the Delta-group presents results of execution in a single bundle of the results and serializes the single bundle of the results in a single blockchain transaction (Yao, paragraph 0031, “Even when the transactions of a smart contract are implemented in an arbitrary order by the blockchain miners, the present systems and methods enable the transactions' calling of the smart contract to return an expected outcome or an execution exception.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Yao with the method of Padmanabhan and Deaddio  to include comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.
One would have been motivated to provide users with the benefits of mitigating the Transaction-Ordering Dependence problem  (Yao: paragraphs 0026, 0027).
Regarding claim 8, Padmanabhan, Deaddio, and Yao disclose  the method according to claim 6.  Padmanabhan discloses wherein a Delta-group execution result consists of an ordered bundle of corresponding status files (Padmanabhan, paragraph 0072, 0400, 0416, serialization; paragraph 0425, status files encompasses smart contract transactions; paragraph 0129, 0297, 0297, 0308, 0506, sequentially, sequence).
Regarding claim 9, Padmanabhan, Deaddio, and Yao disclose  the method according to claim 6.  Padmanabhan discloses wherein the Delta-group comprises a list of the plurality of requests for executing a first instance and of further instances of the smart contract (Padmanabhan, paragraph 0058, 0060, requests for execution).
Regarding claim 10, Padmanabhan, Deaddio, and Yao disclose  the method according to claim 6.  Padmanabhan discloses wherein a final result is considered a definitive when the final result obtains a predetermined percentage of votes from the plurality of nodes and wherein positions of the plurality of status files are dynamically erased, as most recent final results are approved  (Padmanabhan, paragraph 0136, ratio of nodes voting; paragraph 0149, deleting a portion of a document).
Claim 7 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US20190236598), filed October 31, 2018, in view of Deaddio (US20010025264), filed July 31, 1998, and Yao (WO2019072283), filed November 27, 2018, and further in view of Phillips (US20190355057), filed May 18, 2018.
Regarding claim 7, Padmanabhan, Deaddio, and Yao disclose the method according to claim 6.
Padmanabhan, Deaddio, and Yao do not explicitly disclose wherein a validation of the single bundle of the results is independent of a validation of a block of the blockchain containing the single blockchain transaction. 
However, in an analogous art, Phillips discloses wherein a validation of the single bundle of the results is independent of a validation of a block of the blockchain containing the single blockchain transaction (Phillips, col. 6, lines 54-61, independent validation of smart contracts; col. 8, lines 38-52, addition of transaction to a block chain may require independent validation of a transaction; col. 15, lines 49-56, verify validity of block chain).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention  to combine the teachings of Phillips with the method of Padmanabhan, Deaddio, and Yao to include comprising a step of deserializing the plurality of status files recursively from a last to an oldest up to deserialize the internal variables necessary for an execution of the one or more methods of the executed instance.
One would have been motivated to provide users with the benefits of a ledger management platform that supports inter-node communication and/or validation of new transactions  (Phillips: col. 8, lines 14-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        
/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439